Outcome of the Climate Change Conference in Cancún (debate)
The next item is the Council and Commission statements on the outcome of the Climate Change Conference in Cancún.
Mr President, honourable members of Parliament, I am very pleased to be here today, in the European Parliament, once again, after the debate we had prior to Cancún and now that the climate conference has produced an outcome.
I am also pleased to see a few familiar faces here again who were also present as a delegation in Cancún and who were given a mandate by the European Parliament to make a very useful and active contribution to the success of the conference. I think that this should definitely be highlighted and underlined.
The climate summit in Cancún has ultimately been a success. It was uncertain, right up to the very last day, whether we would reach an outcome, but, in the end, that outcome has been a positive one. This was necessary, both for our climate policy and for the continued existence of the multilateral process.
At the climate conference, we reached a decision which actually consisted of two parts: the first part could be considered to consist of a number of specific measures which could be applied quite rapidly, and the second part lays down a number of foundations intended to facilitate a global deal for the post-2012 period over the long term. Obviously, both of these elements were agreed in the framework of the 2 °C target, which was included as the starting point in the outcome of the climate conference.
When I speak about immediate implementation or a number of actions which could be undertaken immediately, then I am talking about adaptation, technology, combating deforestation and financing. Perhaps I could briefly highlight a number of things?
First and foremost, adaptation. We have adopted a framework and established a committee. In that way, we will be offering support for the most vulnerable areas.
Secondly, technology. Support will be provided for both mitigation and adaptation. There are two new structures being created: the Executive Technology Committee and The Centre and Network for Climate Technology. The idea is to further knowledge through research, dissemination and transfer of technologies.
Thirdly, the fight against deforestation. The national strategies and action plans of developing countries will form the basis of financing action in the fight against deforestation.
Finally, the Green Climate Fund must ensure that USD 100 billion is made available to developing countries by 2020.
These are the specific achievements of Cancún. If we then look at the longer term and at the foundations which have been laid down, we should, of course, continue to work next year to bring about an international agreement after 2012. The mitigation measures of both developed and developing countries have now been included and embedded in the text, which is very important, because the outcome of Copenhagen has now also been officially included.
In addition, there have been efforts to ensure greater transparency. The legal form in the longer term, in the post-2012 period, will not be determined until next year. Now, that will be a debate in its own right: are we heading towards a second commitment period under the Kyoto Protocol and what are the emerging countries and the United States doing?
This is not an end, therefore, but a beginning, an important new step in the climate debate. I think that all of us - the European Parliament, the Council and the Commission - will have to continue to work hard together to ensure that we can take a major step forward next year and, hopefully, get a binding international agreement.
In any case, I would like to thank Parliament once again for the efforts it made in Cancún.
Member of the Commission. - Mr President, I think it is fair to say that we in the European Union went to Cancún with the fear that we risked getting nothing. Of course, we also went there with the very strong desire to ensure that this would not be the case and that we actually got a substantial and balanced package. As you all now know, that is what we got.
This means that the multilateral process is alive. More than that, it is relatively well and, as it could have been dead by now, that in itself is important. I think that all those who were there also felt relief when the final deal was done. It was as though the whole international community simply wanted this to happen and wanted to prove that of course we need multilateralism when we are fighting global challenges.
I also think that it is important to say that what we achieved in Cancún was not just about saving the process. It was more than that, which is, of course, the essential thing. We wanted to save the process. We wanted to save the prospect of having a global deal and we wanted to ensure that we also got something substantial done in Cancún. We worked very hard, together with the Mexican Presidency. We worked very closely with them and gave them our full support from the very beginning. I must say that the Mexicans fully deserve all the credit they have been given; they have done excellent work.
A year ago, we took the first steps in Copenhagen. I think that, if we had met two or three days after Copenhagen was over, few of us would have thought that, one year later, all the elements of the Copenhagen Accord would be included in a binding UN agreement. That is really good.
But in Cancún, we also took new steps. We strengthened the international climate regime with new institutions and new funds. I would like to stress three things that were particularly important to the European Union in the end game - which was very much Friday, as some of those present will recall.
We had three priorities which we wanted to be reflected in the result. We wanted recognition of the gap between the emission reduction pledges of the Copenhagen Accord now being anchored in the UN text and the challenge of keeping global warming below 2 °C. It was very important, to state the obvious, that we are not there yet. We also very much wanted to have increased transparency - through measuring, reporting and verification (MRV), and international consultation and analysis (ICA). Thirdly, we wanted the possibility of a future legal framework for the period beyond 2012 to be reflected in the text.
On all three points, we made progress. For the first time, the 2 °C objective is acknowledged in a UN document, the pledges are anchored and the obvious has been stated, namely, that countries need to do more for the world to stay below the 2 °C rise. We also started a process to strengthen transparency and, as we said in Cancún, it is not enough just to say that you are in favour of increased transparency. What does that mean? It is very important that the text now contains several pages spelling out exactly what the political guidance for MRV and ICA would be.
That is very important and I would like to add one further point. I think that it is not just of interest to the international climate negotiations that, for instance, a country like China has now accepted international consultation and analysis. I think that is also an important signal that reaches far beyond the climate negotiations. This was actually a very important and significant step forward.
Finally, we managed to keep open the discussion about the Kyoto Protocol and a future legal outcome. I think that, if we had not had the prospect of having a second commitment period, it is very likely that the process would have been dead by now.
Having said these positive things, I would like to echo what Joke Schauvliege has just said to the effect that this does not mean that we have a very easy year ahead of us. We have a long and challenging journey to make. We saw in Cancún how slow the process is. When you take steps together in the UN context, it is slow by definition, so no one should believe that the road to South Africa is going to be an easy one. The year ahead of us is a very challenging one. The only thing I would say at this stage is that Europe will do whatever we can to continue to play this very constructive role and to try to build bridges between different points of view, while bearing our own priorities very much in mind.
I think it is very important now that everybody goes back home and starts to do things in their own nation, in their own region and in their own municipality. All must now take action, as we are doing in Europe. We have our 2020 target and we have also initiated the discussion about how we could eventually increase our ambitions in the short term. As you know, in the spring, the Commission will present a strategy for completing the transition to a low carbon economy by 2050. That strategy will also include a 2030 objective.
Let me finish with a word about the European Union in the climate change conference. I would like to highlight that we actually managed to speak with one voice. We were discussing earlier in this forum how important that is. The Commission, the Presidency and the 27 Member States ensured that the European Union played its part on the world stage. I am pleased to say that there was excellent cooperation between Minister Schauvliege and her team and my team from the Commission. I would like to thank Joke Schauvliege very much for her contribution towards this result.
Last, but of course not least, I would very much like to thank the Parliament delegation. I think that they contributed a great deal towards conveying the message that Europe really was speaking with one voice. I would particularly like to thank the Chair of the Committee on the Environment, Public Health and Food Safety, Jo Leinen. I think that it was crucial that, when members of the delegation were addressed and asked about the European position, they all tried to stick to the common denominator. I think that contributed a lot to the general impression that this time, Europe actually was speaking with one voice. Thank you very much for that.
(Applause)
Mr President, I would like to endorse the congratulating of Commissioner Hedegaard. We have learnt a significant amount from the events of last year, particularly with regard to speaking with one voice. If we compare the situation now with Copenhagen, we can say that we went to Copenhagen with high expectations and we were very disappointed. We went to Cancún with lower expectations and we nevertheless managed to achieve something there. I am convinced that next year in Durban, we will actually achieve the result that we are all hoping for.
It is important that the UN process is now up and running and that in the European Union, we are aware that many paths lead to the same goal. Our common goal is to limit global warming to the celebrated 2 ºC. We have now managed for the first time to enshrine this in a UN document. However, even in Europe, we have come to realise that the famous binding agreement is not enough. We also need to recognise the efforts of other countries - and this, in particular, includes the large emitters like the United States and China.
For us, it is extremely important from a political point of view that we are united in our efforts, and we succeeded in demonstrating this in Cancún. However, it is also important that, as the developed world, we not only live up to our historic responsibility, we also need to do something, and, above all, we must find a successor regulation for the Kyoto Protocol. It is also just as important that the developing world recognises that efforts are also required by them. I believe that we succeeded very well in doing that, and we are on the right track here.
The details have already been mentioned. For me, what seems to be particularly important is the fact that we have made definite progress, particularly in the fight against deforestation. The individual countries are called on to develop national strategies, and we will then see what they achieve. That part is very important for us, including from a political point of view.
We have a responsibility with regard to technology transfer. We need to take more of a leading role in this regard, but, overall, my assessment is a positive one and I would like to thank you once again, Commissioner, for your efforts.
Mr President, we would like to thank the Commission and the Council, Mrs Hedegaard and Mrs Schauvliege, for the daily briefings that the European Parliament delegation received in Cancún. We can truly say that, in Cancún, the EU was not part of the problem but, in many cases, was part of the solution. That should please all of us. The positive mood must now be utilised to bring new momentum to climate policy in Europe and also to the European Union. I would just like to mention three points. It was absolutely right for Parliament, in its resolution, to call for us to raise our ambitions and achieve a reduction in CO2 of 30% by 2020, and I hope that the Commission and the Council will adopt decisions on this in the spring.
Secondly, we have the Green Climate Fund. We proposed the introduction of a financial transaction tax to finance this. The people who rejected this must now come up with alternatives - we can no longer beat about the bush.
Thirdly, we must do our homework. We must take the hot air out of the EU's carbon footprint. My final point is this: This climate conference is done. Now let us look to the next one. The work must now be stepped up.
on behalf of the ALDE Group. - Mr President, I have absolutely no interest in football but occasionally I have seen pictures of a game, and I have looked at the manager and thought of the Commissioner. Two-one down and, despite her best efforts, her team faces relegation; then a goal is scored. I do not know who scores it - maybe the goalkeeper on the opposite side walks into the net carrying his own ball - but one way or another it is a draw; a vital point is secured and relegation is avoided. It is not a triumph, but it is not a defeat; and the manager lives to fight another day.
I am told that, at Cancún, a great cheer went up when there was a resolution to the negotiations. I can understand the relief of delegates there of it not being a defeat, but it was hardly a triumph. Where is the mention of curbing the rise in temperatures by 2015? Where is the ambition to cut CO2 emissions by 50% by 2050? Where are the post-Kyoto commitments? Fudged and dodged and kicked into the long grass. But criticism is easy; what is being attempted has never been done before. It requires the governments of the world to join together in collective action; that, of course, is why the critics on the nationalist Right hate it so much.
Every government in the world accepts the science and accepts that we are not doing enough to stop world temperatures rising by two degrees centigrade. Even China, this time, recognised that there are limits to national sovereignty and accepted that there should be international verification of its emissions because we are in this together: one race, one species on a single planet.
There are some very difficult questions to be answered as we go forward. How do we move from here to make a post-Kyoto binding agreement that places requirements not just upon developed countries but also upon developing countries? How do we secure the funding? Really, how do we get the money that we promised for adaptation and forest protection? How do we persuade our own governments to raise our 2020 ambitions from 20% to 30% cuts in CO2? But maybe we have an answer to that. With China well on its way to reducing its carbon intensity by 45%, it is in our economic interest to make sure that we take these measures, or we are going to be left behind economically. Maybe now, thanks to our not being defeated at Cancún, we have the momentum - the sense that we are going forward again - to make the changes that are necessary.
Mr President, like Mr Leinen, I wanted to emphasise the remarkable work that Commissioner Hedegaard and her team carried out in Cancún.
Today, in a way, the success of Cancún means that we have to call a halt to the strategy of saying that, if the others take no action, we will take no action. The positive aspect of Cancún is that everyone must now engage with the machine of international negotiation, in particular, by strengthening their national or regional objectives. In terms of the objective of reducing greenhouse gas emissions, Europe now has to reach 30%. Reaching 30% is part of the objective of obtaining a decarbonised economy by 2050; 20% will not allow us to make this transition.
Finally, in reaching 30%, we will also clearly be linking up now with the emerging economies: Brazil, China and South Africa. We know that these countries have some objectives which, up to a point, are currently superior to those of the European Union. We must therefore put a stop to inaction and the strategy of the status quo. The success of Cancún means that we must engage with the process of international negotiation in a much more constructive manner.
on behalf of the ECR Group. - Mr President, I was not fortunate enough to be on the Parliament delegation in Cancún, but I would like to take this opportunity to congratulate everyone who was involved. I was perhaps a bit of a cynic about whether these sorts of meetings could achieve anything but, whilst there have been many voices in the press complaining about a lack of detail, particularly - as Jo Leinen suggests - about lack of detail in the area of financing for the Green Fund and many other issues that have been left unspecified at this stage, I take the optimistic view that this gathering was not the time or the place for dealing with minute detail, but was the time to flesh out the global aspirations and talk a bit about strategy, and I think that has been achieved.
In my group, the ECR, we believe in light-touch government. We believe that you will achieve more by encouragement, not by haranguing, and I believe that this is a step closer to that. I can do no better than to close with the words of my Prime Minister, David Cameron, when he said yesterday 'The Cancún agreement is a very significant step forward in renewing the determination of the international community to tackle climate change through multilateral action'. I congratulate every one of my colleagues here who was involved in achieving that.
The main objective yet to be achieved is a global agreement which is legal and ambitious and aims to keep the temperature increase below 2 °C, or even 1.5 °C, above pre-industrial levels.
The measure of agreement reached in Cancún is a step in that direction. I agree with those who say today that we have a lot to do yet. The governments must build on that achievement now. The gaps must be filled. The difficult issues on the agenda must be tackled, and targets must be set now that are much firmer, clearer and binding. The deadlines between now and COP 17 in South Africa must be adhered to.
My thanks also, therefore, to the Council and the Commission for what we have achieved, but we still face hard work ahead. In Europe, we must agree immediately to a reduction of at least 30% in CO2 leakage in Europe, not only for the sake of international agreement but for our own sake.
on behalf of the EFD Group. - (DA) Mr President, I would like to thank the Commissioner very much for her splendid contribution and the excellent briefings given to all of us in Cancún. However, the whole climate conference, of course, focused on dealing in hot air and the setting up of a fund for developing countries. This is fine from my point of view, but who will check that the money is being given out correctly and does not end up in the personal pockets of dictators? I would have very much liked to have seen the conference also discuss restricting the use of basic resources, the necessity of biodiversity for the natural regulation of the climate and population growth - a subject that all of the politicians of the world are shutting their eyes to, because in only a few years' time, the planet will have to feed around 10 billion people. How will we obtain food for them without increasing our CO2 emissions, and without this tipping the natural balance and the global climate?
The expectations of Cancún were extremely low and it was therefore a success. However, the door is now open for further cooperation ahead of COP 17, and I am pleased about that.
Mr President, as carbon crooks and One World Government conspirators celebrate their advances at Cancún, UK Prime Minister Dave Cameron declared his satisfaction with the outcome.
At the end of the coldest first half of December in central England since records began in 1772, Dave is satisfied that the Green Climate Fund will cost British taxpayers GBP 2.9 billion on top of the GBP 18.3 billion a year that the Climate Change Act siphons from British consumers for the corporate crooks in the green industrial complex. Coincidently, GBP 2.9 billion is also the amount the Treasury will save by increasing the debts of British students, condemning them to a lifetime of bondage to the banks.
That scam has already caused student riots. Taxpayer riots over far bigger scams - bail-outs to corrupt and incompetent banks, propping up the zombie euro and the global warming hoax - are yet to come, but come they will and, unlike Prince Charles and Camilla, their targets will deserve everything they get.
(ES) Mr President, Mrs Schauvliege, Commissioner, ladies and gentlemen, I would like to begin by congratulating the Commission and the parliamentary delegation, led by our fellow Member Mr Leinen, on the work that they did in Cancún, a meeting that I was unfortunately unable to attend in the end.
I believe that Cancún and its results can be viewed, along the lines of what my colleague, Mr Seeber, was saying, from the perspective of Copenhagen: Cancún viewed from the Copenhagen perspective. The first conclusion from this perspective is that there was a fundamental differentiating factor. In Copenhagen, the expectations were very high, and in Cancún the expectations were much more realistic, as a result of which the assessment of Copenhagen was very negative, while the assessment of Cancún, both by those who took part and by the media in general, was very positive. Cancún learned lessons from Copenhagen, and I think that is the first, very interesting, conclusion.
I believe that measures have been taken and agreements reached which are not, of course, ground-breaking, but which could be very interesting from the point of view of efficiency. Among other things, I think that the creation of a committee and a technology network to promote technological cooperation is extremely important. Here, we are going to adopt a report during this sitting on energy efficiency, which is one of the fundamental keys to effectively combating climate change. Also, I think that matters such as the World Bank being more involved or official recognition of the actions of countries to reduce emissions returning to the procedure and framework of the United Nations are very positive.
Finally, I would like to say that there is one year to go before we get to South Africa. It would be a very good idea if, in the same way that Cancún learnt from Copenhagen, we now learnt from Kyoto, and achieved an international frame of reference for an agreement against climate change that is more flexible, more transparent, more efficient and more integrative.
Mr President, I do not think it is a conspiracy to say that we are one world sharing one planet and I think what I got out of Cancún was the reality of all those people working together. One of the best parts of being in Cancún was sitting on those buses going to and from the conference centre and listening to the delegates who would tell you about what they are doing: the Zambians working with the Russians working with the Japanese and the Chinese negotiator to get an agreement. We share one planet and we have no future unless we work together.
I want to thank the Council and the Commission for the work they did. Europe did speak with one voice and, from our meetings with different delegations, it was very clear that Europe's leadership was appreciated and people were very aware that we had a 20% target but were thinking of moving to 30%. I wonder what the Commissioner thinks now of the prospects for being more ambitious before Durban because, from what we heard, I think that what Europe says in Durban will count.
(FI) Mr President, ladies and gentlemen, I agree with my fellow Members that the work done by Commissioner Hedegaard at the Climate Change Conference in Cancún is to be applauded. Cancún was a step forward, although, regrettably, a much smaller step that what is really needed. In any case, Cancún officially endorsed the emissions commitments made at Copenhagen. At the same time, it pointed out that they were not enough to keep climate change below two degrees and urged the industrialised countries to tighten up their emissions targets.
Now, the EU leadership on climate change is, in practice, being tested: are we prepared to tighten up our emissions targets by moving from a 20% to a 30% decrease? This would be the best way to promote the achievement of something we must have in Durban next year: a comprehensive international climate agreement. After Cancún, the claim that the EU is somehow alone with its climate targets is clearly no longer relevant.
(PT) Mr President, I would also like to express my thanks for the work that has been done. It is a time for balance, certainly, but we all know that it is also time to make commitments, serious commitments: many important things have been said here, and the project specifications that we have in front of us are very long, enormously so. Important commitments came out of Cancún, but the truth is that none of these will be formalised before next year's conference in South Africa. We have a year ahead of us and a lot of work to do, as I have already mentioned.
I would like to underline the fact that the rights of indigenous people and people most affected need to be integrated, as this is a commitment that must be raised and taken seriously. We must not allow the poor always to be the ones that pay more, because the environmental and climate crisis is a crisis of survival for all of us, and it is a matter that involves us all.
With regard to ambition, I would also like to repeat what I have said before: we need to be more ambitious, like we used to be. With regard to cutting emissions, we need to achieve 30% again, with there being no reason for us not to meet this commitment, and the same for temperature and global warming. We can be more ambitious and take medium- and long-term measures. To do this, it is not just enough to say it: we have to demonstrate it, and now is the time, because in my opinion, we cannot take tiny steps along this path.
Mr President, I hope everyone enjoyed Cancún. It is a lovely place but I am a bit disappointed to see that none of them has a suntan.
Well, I suppose that is to be expected really because, while many of you were out there lecturing us on how we need to change our lifestyles to combat global warming, it was actually the coldest week that Mexican city had seen for over a hundred years.
Back in the UK, we have also had the spectacle of scientists trying to suggest that one of the coldest Novembers we have seen in the last hundred years was actually caused by global warming. Do these people think we were born yesterday? This also explains why even more British people now believe that global warming is a scam and a way to raise taxes and exert control. But what have you actually achieved in Cancún beyond handing over masses of taxpayers' money in the guise of the Green Climate Fund, which I suggest will end up being a lucky bag for African dictators to buy themselves more Mercedes Benzes and private jets?
Personally, I think the name of the Green Climate Fund should be changed, and I think the 'Politics of Envy Fund' would be better and closer to the truth.
(The speaker agreed to take a blue card question under Rule 149(8))
Every government in the world accepted at Cancún the science that man's activities are changing the climate. Every government in the world agreed that, if we do not take action, more action, we will not be able to prevent world temperatures rising by more than 2 °C. What does the honourable gentleman know that the rest of the world does not?
You are giving the game away there, because what you are talking about is world governments, politicians. We are talking about scientists here. Science is a slow process, evidence has to be studied and deciphered, but politics is a quicker game and politics is running ahead of the science; that is where the problem lies. The fact of the matter is that the globe is actually not warming; it has not warmed since 1998. So the game is up, people are finding out that you have a problem. What you are doing is conning people; it is a scam and the people are finding you out.
(IT) Mr President, ladies and gentlemen, I am slightly concerned about the turn the debate has taken at this point, because I believe that one of the best things about Cancún was the fact that we were able to debate and to reason without splitting into two camps - the doomsayers and the deniers - which was perhaps the worst outcome of the Copenhagen summit.
In Copenhagen, all the main global players came together; thousands of non-governmental organisations came and demonstrated and, in the intense cold of Copenhagen, we managed to come home feeling overexcited and overheated, with the added disappointment of having failed.
In Cancún - under the extremely capable chairmanship of Mexico, which I think everyone was able to single out and thank for its ability to manage such difficult negotiations, which had previously ended in stalemate - we saw, in fact, that the multilateral process is still alive.
Nevertheless, I believe that we must not waste this new opportunity, created in Cancún, to be practical and to negotiate; we must not go back to being supporters at a football match, because we are actually talking about something serious here: we are talking about the future of our planet.
I would therefore like to cite the words of an Italian climatologist, who is also very well known abroad, to support my view. That climatologist is Franco Prodi, brother of the former Prime Minister Romano Prodi, and he calls for calm, common sense and no divisions, arguing a point that we should all agree on: he says that it will take us many years yet to know as much about climate change as we know today about meteorology. We must therefore help science to speed up its work and to be in a position to provide reliable policy-making forecasts as soon as possible.
In the meantime, the environmental protection of the planet must be at the heart of any serious environmental policy. I therefore believe that we can continue to work practically on this issue, and I thank everyone for how the work in Cancún has been pursued.
(DA) Mr President, the American writer Mark Twain once said 'rumours of my death have been greatly exaggerated'. Likewise, we could say that, fortunately, the rumours surrounding the UN climate process have been shown to be greatly exaggerated. The climate process is alive and well. The conference in Cancún showed that the UN can indeed deliver results. However, it is, of course, also clear that the major hurdle - the big question of how much to reduce CO2 by and when to do it in order to be able to keep the temperature rise below two degrees - is a question that still remains to be answered.
There is hope, however, particularly if there is someone who will show leadership. We in the EU must show that leadership. We did so in Cancún, but we must also do so with regard to the reduction targets. We have now promised a reduction of 20% by 2020. Here in Parliament, we have also agreed that we believe we should go as far as 30%. When we met with delegations from other countries in Cancún, with NGOs and with the leaders of UN institutions, we emphasised very many times how important it was for us here in Parliament to have shown the way and how much we hoped that we, as a European community, would decide as quickly as possible to take on the commitment of the 30% reduction.
Mr President, I thank the Commissioner and the Belgian Presidency for their success in Cancún, because in Cancún, we were able to applaud the Copenhagen trauma away. I was also applauding this trauma away because now we can finally look ahead. We can look forward again and we can look at what we need to achieve in Durban.
Let us be honest: the most sensitive issues - the second commitment period, Kyoto, financing, the mitigation targets - are still on the table. We have a crucial year in front of us ahead of Durban. Let us be clear. China and the US are still there and those two big blocs are still not moving ahead very quickly. That is what we need in Durban. So I have a very simple question for the Commissioner. What is the EU concretely going to do to make sure that we get other global partners like Brazil and India on board with the Europeans to strive for an ambitious deal in Durban? Speaking with one voice is very good, but now we have to get our proactive diplomacy in place.
(SL) Mr President, on Saturday morning, I woke up with a sense of relief after learning that both agreements had been adopted and that, of course, gives me confidence that global warming can still be kept below the 2 °C limit.
This has left a bitter aftertaste, however, because the actual process of negotiation in the international community is far too slow and we should have adopted such an agreement at least a year ago. Now we find ourselves under great time pressure, primarily because we still do not have any figures and because we still have no specific undertakings as to how individual countries are going to reduce their greenhouse gas emissions.
One positive thing, though, is that the document is comprehensive and that it actually covers all the priority areas which the European Union defined even before the negotiations had begun.
My assessment is that the European Union was successful in the negotiations and that it was also sufficiently ambitious, because it was ambitious enough to retain its leading role and promote the negotiations. If we were too ambitious now, we would be left by the wayside, as happened to us last year. I also think that we have learned a lot from what happened last year. I would like us to take this knowledge with us to the next round of negotiations next year and I would like us to avoid changing that strategy.
This year, we face a very serious task, particularly in our dealings with third countries. On that score, I think that the European Union must exploit every possibility at its disposal to help the United States, so that next year, we can obtain a much more ambitious undertaking from them than has been the case this year.
We in the EU will have to focus, in particular, on implementing the legislation which we have adopted over the past few years, because there are many new things that we will actually have to start putting into practice. The European Union is still the only region in the world to have limited its emissions by law.
(PT) Mr President, I have already said here that, whereas expectations for Copenhagen were very high at the start, expectations for Cancún were not very ambitious. As a result, Copenhagen was considered a failure and Cancún was viewed as progress. However, there is another difference in favour of Cancún, which also resulted from the good work done by the Mexican Presidency, which did everything it could to make the conference a success.
The European Union did the work within its remit, and contributed to the progress that was made. This included confirmation of the limit of two degrees centigrade, and the creation of a Green Fund for supporting adaptation in developing countries and the fight against deforestation. I would like to emphasise something else that I have already referred to here, which is the re-establishment of confidence in multilateralism and in the possibility of obtaining a binding international agreement on climate change, which needs to be next year in Durban, and we need to make an effort for this to be achieved.
Mr President, like many people, we are just relieved that there is good news. While it is understated, rather than overstated, you have made progress in a calm way because we had lower expectations.
I want to deal with one particular issue and that is reducing emissions from deforestation and forest degradation, the so-called REDD programme, which is a very important issue, but I am concerned about a lack of policy coherence in the Commission in relation to this issue. For example, the Trade Commissioner is currently trying to do a deal with the Mercosur countries which will result in increased beef production in these countries. That can only come from land that will be deforested, which will add to the climate change problem.
I would urge the Commissioner to bring this message clearly to the College and to address it in a way that shows us as acting in a coherent way, as the European Union.
(HU) Mr President, Commissioner, ladies and gentlemen, although Cancún in itself does not yet represent a turning point, without it, we would not have the chance to reach a turning point one year from now in Durban. I congratulate everyone who contributed to this achievement. I have been following this process from Brussels and from Budapest, and it is an enormous accomplishment that there will be a chance in one year's time in Durban to reach a comprehensive international agreement that will lay down mandatory commitments after strenuous work. It is an important step in the right direction that emerging economies such as China, Brazil and South Africa are committing themselves to the 2 °C target for the first time. Finally, I consider it very important that the European Union not only spoke with a single voice, but that it changed the attitude it had exhibited in Copenhagen, and treated the other countries as partners and with empathy, and this contributed considerably to the success of Cancún.
(IT) Mr President, ladies and gentlemen, the 16th climate change conference in Cancún ended this time, too, with a non-binding compromise called the 'balanced package'.
There was the birth of the Green Climate Fund, which will cost the most developed countries USD 100 billion a year as from 2020, while USD 30 billion will be immediately allocated to 'fast-start' funding, USD 410 million of which Italy will have to find.
Meanwhile, no demands have been made of the most highly polluting countries; on the contrary, China alone has announced that it is going to double its energy production by 2020 and, therefore, since it has decided to stick with 80% carbon to 20% other energy sources, it will also double its emissions.
We believe it is unacceptable to keep asking our companies to make sacrifices for companies in third countries. It is vitally important for COP 17, next year, to reach an overall binding agreement on combating climate change that includes sanctions for those countries that still refuse to cooperate.
(PT) Mr President, the noticeably lower expectations that we saw before the Cancún conference should not justify excessively optimistic discussions with regard to its results, and it should be regarded as a success even less so. If there were any consistency to the analysis criteria, we would have to acknowledge that the results were, as expected, sparse.
Where is the replacement for the Kyoto Protocol that was absolutely necessary a year ago? Where are the targets for reduction in line with the timeframes proposed by the Intergovernmental Panel on Climate Change? The European Union itself remains outside these timeframes, the United States' target is a 3-4% reduction compared to 1990 levels, which it took away from Copenhagen. Where is the serious discussion on the ineffectiveness and perversity of market instruments, such as the carbon market, of flexibility mechanisms like the clean development mechanism, of the hot air and other juggling tricks that serve more to open up good business prospects for a few people than to achieve reduction targets?
These are questions that we did not ask today, at a point at which one-third of the period defined as being quick-start has already passed.
(LT) Mr President, I would like to congratulate the delegation from the European Parliament, the Member of the Commission and the whole of the European Union on speaking with one voice at Cancún. Last year, we deplored the results of Copenhagen, or, to be more precise, the lack of results. Today, we are happy with Cancún, but my joy is still slightly reserved, simply because I would like more. It is clear that negotiating is a huge and complex task. It is a real challenge when there are so many different positions. However, what worries me most is the image of this issue in society. Really, society is not being won over. The difficulties faced in reaching an agreement, by which I mean achieving legally valid measures, is something that is important to us all but it is becoming a tiresome issue. I agree with the Member of the Commission that we must do our homework, we ourselves must achieve the target of 20% by various means. Of course, it is always easier to point the finger at those who are perhaps not doing something and to say that maybe we do not need to do it either. In spite of what you said - that we managed to achieve something - I would still like to ask whether you really would not have expected a somewhat greater result in Cancún?
(IT) Mr President, ladies and gentlemen, I am grateful to the Commissioner and to the entire EU delegation, who have helped to keep the process alive. However, we have not solved the real problems: firstly, we need to give political expression to the Bali Declaration - in particular, with regard to what we in Parliament have already called climate justice - and we need to generalise and simplify the emissions trading system, because it is inconceivable to have a market mechanism where half of the emissions quota is given away free.
Secondly, I would like to stress the need to promote instruments for monitoring, reporting and verifying, in particular, those of the Global Monitoring for Environment and Security (GMES) range of services, of the satellites that will provide absolutely vital data in this area.
Member of the Commission. - Mr President, can I first say thank you very much for the many kind comments, including those of Chris Davies, although I know even less than he about football so I could not follow the picture, but I guess it was a positive one!
Several have asked about the 30%. How are we now stepping up, where is this process and, Linda McAvan said, what are the prospects? I think all of you here know what the process is now. We are now doing the analysis of individual Member States: what are the problems, what are the challenges, what are the co-benefits, what can we do? Then we will also have a discussion on the 2050 low carbon strategy that we will present by March - including, as I said, the 2030 target because, if we know where we are going to be by 2050, it is also very clear that there are some trade-offs involved. The less we have done by 2020, the more we have to do afterwards, and the more likely that it will be expensive.
That is the kind of discussion we are trying to get here in the spring, and I am pleased to see that more and more Member States have started to hold this discussion among themselves and also come forward with different signals on how they see this.
Chris Davies asked about 2050 and the 50% and some other things that were not there. That was very much dealt with in a special group with some ministers discussing the shared vision. The Swedish Minister was one of the two ministers leading that group and I can say for sure that Europe was trying to push this very hard. You all know why it is difficult to achieve this, but that is one of the topics we still need to have on the table on our way forward to South Africa. It will have to be on the agenda.
Ms del Castillo mentioned that Cancún has learned from Copenhagen. I would say yes, but mostly perhaps in the sense that people realised in the last 24 hours that if they did not show the will to compromise, there would be a real risk of not getting anything done, and the whole process would risk dying. That argument was not just a tactical thing, but was a real thing in the room where people knew that this would probably be the last chance for many of them to save the only process where everybody was sitting around the table. There was quite a lot of pressure there because of the experience in Copenhagen to show the necessary political will in Mexico.
One could ask what exactly the EU is going to do to strive for a deal in Durban. I would say we will be doing the same as this year, where we have actually done a lot of outreach, a lot of proactive thinking, and also a lot of thinking about where the deal could be done. Those of you who were there also know that many of the texts and much of the input were also due to a lot of European experts and a lot of European contributions, and we should do exactly the same this coming year. We should also build on what has been achieved in the Cartagena process in which 25 countries - developing and developed countries alike - really want to move forward. We will continue that work. We gained a lot of benefit from having this process in Cancún, because we were coordinating a lot across different regional groups. That will be one of the first things: we will try to get people together in the Cartagena Group and work there with them, as well as working with a lot of others.
Then there was the question about the treaty that should replace the Kyoto Protocol. It is not there yet because the world does not agree on it, but this is definitely not because of the European Union. I would re-state that, had it not been for the European Union signalling its willingness to taking a second commitment period, had we said the same as other Kyoto parties in Cancún, then any prospect of having a legally binding deal by now would have been dead.
Finally, Ms Morkūnaitwas asking if we did not expect a bit more from Cancún, and I would say no, actually not. In the last hours there, I sat with a check list. Sometimes you should take care not to get carried away when you are taking part in something. You think that when you can get some things done, maybe you could also get other things done that you knew before you left home you would never get. When I sat with that check list, I must say that the list of elements we wanted to see in there was in there. Of course, there are always things that you do not get, but in truth we knew, for instance, that the second commitment period could not be for Cancún, so we just wanted to save the prospect of having it and continuing to build on what we have.
An adaptation framework, a technology framework, a forestry framework, all the elements from the Copenhagen Accord, the prospect of still having a legally binding deal and some substantial progress on MRV/ICA and a number of other issues, plus the fact that we now have all parties subscribing to the view that we have not all delivered enough together - I think that if we had discussed that result as we did before we left for Cancún, most of you would probably have agreed that it would be a good outcome.
A final word. Now we have to think very carefully about the strategy for the way ahead. Many of us will need a break for Christmas and the New Year, but early next year, we should continue the very strong dialogue between Council, Commission and the European Parliament and come back to one another after we have done some reflecting and have digested the outcome of Cancún. As I said at the beginning, it is going to be a very difficult year, but we should build on the experiences we had here. If Europe sets a clear strategy, then we can actually move things in the right direction, and although that is not going to be less challenging for Durban, I am sure that we can do this. Maybe we just need a rest first and then come back to the dialogue in early 2011.
Mr President, Commissioner, ladies and gentlemen, thank you for making many positive comments about the agreement reached in Cancún.
You all know that Cancún is a pragmatic, but very important step in climate policy and the climate debate. You know that the principle that we should, eventually, reach a global, legally-binding agreement, was retained in the Council conclusions adopted last October. However, we were all aware that it would be impossible to secure a global deal in Mexico and that had also been determined in advance. For this reason, we opted for a number of balanced partial agreements. They are also there and, as the Commissioner has said, the points that we felt were important in order to achieve that balance on the European Union's part have also emerged from the Cancún conference.
We should also give the European Union credit for taking a very clear and transparent stance, a stance that has been incorporated in the Council conclusions and that was also defended with a single voice. Everyone from the Commission and the European Parliament made a very positive contribution to the promotion of this stance and, on the part of the Council, we did our utmost to ensure that we explained that stance as far as we could. Sometimes, it was really necessary to continue to emphasise that: what the content of those conclusions was and what the European Union's intention behind that stance was.
We were building bridges; in Mexico, we also received many positive reactions to the fact that the European Union had taken the lead and that we had genuinely tried to bring several different positions closer to each other. We played that role well and I think that this was also clear to the whole world.
Commissioner, it is true that we now have to take stock of one or two things, but that does not detract from the fact that we now have to proceed fairly rapidly. I can tell you that, as early as next Monday, we will be having an exchange of views in the Council about the outcome of Cancún. I also think that it is a good thing that, here in Parliament, we are already exchanging views on this issue. That said, it is true that we definitely need to develop a strategy and to do so as soon as possible.
The Council has also decided to take up the debate about the 30% reduction in the spring. We have asked the Commission to carry out a second screening, so that we know what that 30% reduction would entail at Member State level, and the Council has agreed to reopen the debate in the spring.
By way of conclusion, I would like to thank everyone once again for your cooperation and, in particular, Commissioner Connie Hedegaard, for the very pleasant and constructive way in which she has worked with us, and for your efforts, which led to some excellent achievements in Cancún. This would not have been possible without constructive cooperation on everyone's part and if the European Union had not been able to imprint such a clear hallmark on the agreement reached in Cancún. I therefore thank you very warmly for that.
The debate is closed.
Written statements (Rule 149)
Many view the outcome of the Cancún climate change conference, which ended last week, as a success, a breakthrough, the return of hope. I am, however, of the opinion that we cannot speak of success until a legally binding international agreement has been concluded as a continuation of the Kyoto Protocol, which will expire in 2012 - an agreement on which basis sanctions can be imposed. No decision has been reached about such an agreement in Cancún. In fact, some countries would rather have the Protocol itself abolished. The question of the usability after 2013 of the Kyoto quota surplus, which is of key importance to Hungary and considered to be a national asset, will thus remain unresolved until the climate change summit to be held in South Africa in 2011.
The possibility still exists that Eastern European countries will inequitably and unjustly be deprived of the reward they would have received for fulfilling their actual emission reduction commitments in the Kyoto system, while infringing parties will face no penalties whatsoever. Moreover, the USA and China, the biggest emitters, are still not parties to the Kyoto Protocol, and therefore, the results we will be able to achieve in halting global warming will remain minuscule. Hence, as long as we do not have a legally binding international agreement that is able to both punish the bad students and reward the good ones, we can by no means speak of success.
Mr President, I would congratulate the President of the Cancún conference on the transparent negotiations during such a complex process. Although it could have gone further, this agreement seems to be the best possible one at this time. The Kyoto Protocol could still be extended, which is positive: there will be a lot of pressure in Durban next year, given that the only binding agreement on climate change will be expiring, but it is very important that the agreement reached in Copenhagen now becomes an official United Nations document, as it is supported by all countries except Bolivia. I am glad that many of the socialist positions supported here in this House were introduced into the text, such as the creation of a 'Global Green Fund' to help developing countries adapt to climate change and mitigate its effects. I also applaud all of the countries that agreed to maintain the proposal of 1.5 degrees, a more ambitious objective on the table for the next summit. This is a very important signal, and the next step will be to ensure that it is reflected in CO2 reduction targets.
After lengthy negotiations, the United Nations climate change conference in Cancún has reached a positive compromise. The outcome is no record achievement, but it is an important step towards combating climate change. Progress has been made in all the areas which appear for the first time in a UN document. I welcome the decisions made as they will facilitate the negotiations' advancement in the period ahead and will ensure significant progress is made, particularly with regard to the elements aimed at the developing countries and the countries most exposed to the impact of climate change. Furthermore, I support the narrowing of the gap between developed countries and undeveloped regions by granting financial and technical assistance. I think that this summit marks a crucial juncture where our negotiators have paved the way for an agreement to be signed next year in Durban in South Africa. I wish to congratulate the European Parliament delegation for the efforts it made and the success achieved.
The outcome of the climate summit in Cancún could hardly be described as a great achievement. However, it is better than nothing. Some concrete steps have been taken, for example, in the fight against deforestation, and the go-ahead has been given for the establishment of a USD 100 billion climate fund. The whole thing, however, is moving at a terribly slow and tiring pace. It resembles nothing so much as the dancing procession of Echternach. Meanwhile, the global warming clock quietly ticks on.
What was Europe's role in this story? The EU has certainly learned from the mistakes of last year's Copenhagen conference. In Cancún, Europe was at the heart of the negotiations and acted as a united front. The entire world has its eyes on the EU model and looks on it with admiration, because we have the most progressive and binding agreements. Europe is a role model when it comes to climate.
We have to hold on firmly to that leading role over the coming years. It clearly marks us apart from almost all other continents, in a positive way. It is an enormous asset in terms of our image and, at the same time, it entails major economic and social benefits.
Mr President, I have been monitoring international climate negotiations for the last 15 years, and I am particularly happy with the agreements reached in Cancún. The decisions adopted represent real progress in negotiations. The main elements of the Copenhagen Agreement are now under the aegis of the UN. The United Nations has regained its credibility as a forum for drawing up multilateral climate agreements. Mexico organised a participative and transparent conference. The EU played a leading role. I would like to highlight the efficient management of tasks by the European Commission and the Belgian Presidency. There was significant progress with regard to technology, forests and adaptation. In particular, I welcome the creation of a Climate Fund. On the basis of the results of Cancún, hard work will be needed to make a success of the Durban conference in 2011.
The Cancún conference has been dubbed a success and that is the right choice of word, considering that nothing had been expected to come of it. Nevertheless, it is important for the EU that we state the facts: nothing has stirred in the matter of emissions cuts and there have been no pledges made to reduce them. We have no global agreement in sight and we have nothing to give us cause to tighten up the EU's own, unilateral target to reduce them from 20% to 30%.
At Cancún, Parliament's delegation met Achim Steiner, Executive Director of the United Nations Environment Programme, who said, in all seriousness, that Europe has only benefited from the 20% target: it has apparently given us a boost and improved our competitiveness. That is why he supported the idea of making the target more stringent still.
I would like now to call on all those companies involved in global business, and which believe that they are exposed to carbon leakage, to tell Achim Steiner and other similar influential leaders of organisations about the financial realities that you face. Show them the figures for the direct and indirect rise in costs due to emissions trading, if you disagree with the system.
It is not right, as far as European citizens and workers are concerned, if our key decision makers, even the Commission, from which Steiner probably got his information, are living in a fantasy world where their feet do not touch the ground.
Cancún's success lay in the fact that political pride was saved. It was agreed that there would be an agreement. We realise that the climate hype is abating and that climate change is becoming an ordinary, everyday issue. It is slipping out of the limelight and perhaps that is a good thing. Let us get back to a sensible, comprehensive policy of environmental protection.